 


110 HR 2724 IH: Retirement Savings for Working Americans Act
U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2724 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2007 
Mr. Emanuel (for himself and Mr. Ramstad) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the saver’s credit. 
 
 
1.Short titleThis Act may be cited as the Retirement Savings for Working Americans Act. 
2.Modification of saver’s credit 
(a)Full credit amount made as payment into retirement accountsThe Internal Revenue Code of 1986 is amended— 
(1)by redesignating section 25B as section 30D, and by moving section 30D (as so redesignated) from subpart A of part IV of subchapter A of chapter 1 (relating to nonrefundable personal credits) to immediately after section 30C in subpart B of such part (relating to other credits), and 
(2)by amending subsection (g) of section 30D (as so redesignated) to read as follows: 
 
(g)Credit payable only into retirement account 
(1)In generalThe Secretary of the Treasury shall pay into the designated retirement account of the taxpayer an amount equal to the credit determined under subsection (a) for the taxable year. 
(2)Designated retirement accountFor purposes of this subsection, the term designated retirement account means any account or plan— 
(A)with respect to which qualified retirement savings contributions of the taxpayer are taken into account under subsection (a) for the taxable year, 
(B)which is designated by the taxpayer (in such form and manner as the Secretary may provide) on the return of tax for the taxable year, and 
(C)which, under the terms of the account or plan, accepts the payment described in paragraph (1). 
(3)No double benefitThe credit determined under subsection (a) shall not be allowed as a credit against any tax imposed by this title. . 
(b)Expansion of phaseout rangesSubsection (b) of section 30D of such Code, as redesignated by this section, is amended to read as follows: 
 
(b)Applicable percentageFor purposes of this section— 
(1)In generalExcept as provided in paragraph (2), the applicable percentage is 50 percent. 
(2)PhaseoutWith respect to any taxpayer for any taxable year, the applicable percentage shall be reduced (but not below zero) by the percentage which bears the same ratio to 50 percent as— 
(A)the excess of— 
(i)the taxpayer’s adjusted gross income for such taxable year, over 
(ii)the applicable dollar amount, bears to 
(B)the phaseout range. If any reduction under this paragraph is not a multiple of 1 percent, such reduction shall be rounded to the nearest multiple of 1 percent.
(3)Applicable dollar amount; phaseout rangeThe applicable dollar amount and the phaseout range shall be determined in accordance with the following table: 


In the case of:The applicable dollar amount is:The phaseout  range is:

A joint return$60,000$10,000
A head of household return$45,000$7,500
Any other case$30,000$5,000. . 
(c)Tax-preferred education savings treated as retirement savingsSubsection (d) of section 30D of such Code, as redesignated by this section, is amended by adding at the end the following new paragraph: 
 
(3)Education savings account contributions treated as retirement savingsAmounts contributed to qualified tuition programs under section 529 and amounts contributed to Coverdell education savings accounts under section 530 shall be treated as qualified retirement savings contributions (subject to any reduction under paragraph (2)). . 
(d)Limitation on retirement contributions taken into account indexed for inflationSection 30D of such Code, as redesignated by this section, is amended by adding at the end the following new subsection: 
 
(h)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2007, the dollar amounts in subsection (a) shall be increased by an amount equal to— 
(1)such dollar amount, multiplied by 
(2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2006 for 1992 in subparagraph (B) thereof. Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $100.. 
(e)Conforming amendments 
(1)Section 24(b)(3)(B) of such Code is amended by striking and 25B. 
(2)Section 25(e)(1)(C) of such Code is amended by striking 25B,. 
(3)Sections 26(a)(1), 904(i), and 1400C(d) of such Code are each amended by striking 24, and 25B and inserting and 24. 
(4)The heading of section 30D of such Code, as redesignated by this section, is amended to read as follows: 
 
30D.Saver’s credit . 
(5)Section 30D(a) of such Code, as so redesignated, is amended by striking there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year and inserting the credit determined under this subsection for the taxable year is. 
(6)The table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by striking the item relating to section 25B. 
(7)The table of sections for subpart B of such part is amended by adding at the end the following new item: 
 
 
Sec. 30D. Saver’s credit.  . 
(8)Section 1324(b)(2) of title 31, United States Code, is amended by inserting or 30D after section 35. 
(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
 
